Veg 83, LLC v JTED83, Inc. (2019 NY Slip Op 01320)





Veg 83, LLC v JTED83, Inc.


2019 NY Slip Op 01320


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Kern, JJ.


158216/15 8472 8471

[*1]Veg 83, LLC, Plaintiff-Respondent,
vJTED83, Inc., et al., Defendants-Appellants.


Berry Law PLLC, New York (Eric W. Berry of counsel), for appellants.
Ofeck & Heinze, LLP, Hackensack (Mark F. Heinze of counsel), for respondent.

Judgment, Supreme Court, New York County (Debra A. James, J.), entered September 29, 2016, in favor of plaintiff in the amount of $372,887.45, unanimously affirmed, without costs. Order, same court and Justice, entered October 4, 2017, which, to the extent appealed from as limited by the briefs, denied defendants' motion to vacate the judgment, unanimously affirmed, without costs.
The IAS court properly granted plaintiff's motion for summary judgment in lieu of complaint under CPLR 3213, and defendants failed to establish that the note was subject to a right of offset. While they raise possible defenses and counterclaims, these allegations create issues that are separate and severable from plaintiff's claims under the note and do not defeat plaintiff's motion for CPLR 3213 treatment (Mitsubishi Trust & Banking Corp. v Housing Servs. Assoc. , 227 AD2d 305, 306 [1st Dept 1996]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2019
CLERK